Citation Nr: 0207152	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  93-08 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to March 
1956.

This case originally came to the Board of Veterans' Appeals 
(Board) from decisions rendered by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in 
July and August 1991.  During the course of this appeal, the 
case has been remanded several times both with regard to the 
claim for service connection for PTSD and with regard to 
another issue that is no longer in appellate status.


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matter 
on appeal have been made by the agency of original 
jurisdiction.

2.  It is not shown that the veteran is a combat veteran.

3.  The veteran has claimed as his only stressor his having 
witnessed the death of a good friend of his while serving in 
combat in Korea in 1951, but this death is shown to have 
occurred prior to the veteran's arrival in Korea.

4.  It is not shown that the veteran suffers from PTSD caused 
by his claimed inservice stressor.


CONCLUSION OF LAW

Entitlement to service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.304(f) (1998); 38 C.F.R. §§ 3.303, 3.304 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

According to the record, the veteran had honorable active 
military service in the United States Army between November 
1950 and March 1956.  His service personnel records show that 
he served in the Republic of Korea from August 1951 to June 
1952.  During this tour of duty, he was assigned to a combat 
engineer battalion.  His decorations included the Korean 
Service Medal with two bronze service stars, but he received 
no combat-related awards or decorations.

The veteran's service medical records reveal that the veteran 
underwent an incision and drainage of a subphrenic abscess of 
the left lobe of his liver in July 1952, at the Tinker Air 
Force Base Hospital in Oklahoma.  The incision was made along 
the lower border of the last rib on the left side.  

The veteran's service medical records do not show any 
complaints of or treatment for a mental disorder.  The 
veteran had normal psychiatric evaluations upon service 
examination on March 1953, and on separation examination in 
March 1956.

According to a June 1982 VA outpatient medical record, the 
veteran requested Librium because his nerves were "bad."  A 
notation that the veteran "returned to work" was entered.

A March 1987 VA outpatient medical record reveals that the 
veteran suffered from chronic anxiety that was well 
controlled by medications.

A May 1987 VA outpatient medical record reveals an assessment 
of chronic anxiety and the veteran's wife's report of "heavy 
drinking" by the veteran, which the veteran "strongly 
denies."  It was noted that studies supported the 
possibility of alcohol abuse.

According to a January 1988 VA outpatient medical record, the 
veteran had chronic anxiety and a past history of ethanol 
abuse, but he said he had been abstinent since the Summer of 
1987.  The veteran complained of nightmares and fatigue in 
the morning, but reported decreased anxiety.  An anxiety 
disorder, mild, was diagnosed.

A July 1988 VA outpatient medical record reveals an 
impression of chronic anxiety, rule out PTSD, and the 
examiner's opinion that a more thorough exam would be needed 
to further establish a diagnosis of PTSD.

The veteran's initial claim for PTSD was received in February 
1991.  He said he witnessed many enemy bombing raids and 
people being killed while serving in Korea.  Regarding 
specific stressors, he identified a friend, S. F., whom he 
said was killed in action next to him in service.

The veteran was seen at a VA psychiatric clinic in February 
1991.  He reported that he had suffered a liver abscess from 
a bayonet wound in Korea and that he had been unable to sleep 
and had been extremely labile, irritable, and unable to 
concentrate since the outbreak of the war with Iraq.  The 
veteran said that, prior to the onset of the war with Iraq, 
he had suffered from weekly combat nightmares, which he had 
been able to tolerate reasonably well.  The constant receipt 
of news on the war was, however, bringing back memories of 
his own combat experiences in Korea.  PTSD was diagnosed.

On VA psychiatric consultation in March 1991, the doctor 
reported that the history of a bayonet injury to the liver 
was "incorrect," but that the veteran did have a liver 
abscess in Korea and had "experienced much combat and saw 
many fellow soldiers injured or killed."

On a March 1991 VA psychiatric examination, the veteran 
reported that during his Korean service he saw his high 
school buddy killed in front of him by a mortar round and 
that he was wounded in the liver possibly by a bayonet, 
although it was noted that the veteran was "very vague" 
about this.  The veteran reported that he was treated for his 
nerves at a community hospital in 1958 and was prescribed 
Librium in the 1960's.  He reported daily combat experiences 
in Korea.  The diagnosis was PTSD, chronic, severe, delayed 
onset, with recent exacerbation.

At a March 1993 RO hearing, the veteran said that he saw "a 
little bit of combat" in Korea, which he explained by 
indicating that he participated in the construction of 
bridges, that the Chinese "[threw] some mortar round in on 
us," and that he witnessed his friend, S. F., being killed 
by mortar fire.  He stated that he did not experienced any 
hand-to-hand combat with the enemy, that he was never 
captured by the enemy, that he was never wounded, and that he 
did not carry a weapon.  As a result of his stressor of 
seeing his friend killed in action, the veteran said that he 
now suffered from PTSD-related symptomatology that included 
nightmares and startle responses.

In response to a request for detailed information from the 
RO, the veteran indicated, in January 1996, that his friend 
S. F. was killed in Korea in September or November of 1951, 
approximately two weeks after the veteran joined him at Pork 
Chop Hill.

A report of death from the Department of the Army dated 
August 1951 shows, however, that S. F. was killed in action 
in Korea on July 22, 1951, i.e., approximately a month prior 
to the veteran's arrival in Korea.  

On VA PTSD examination in March 2000, the examiner stated 
that, although the file revealed VA psychiatric treatment for 
PTSD "directly related to the Korean War," a Board remand 
indicated that the examiner was only allowed to use the 
stressor of seeing S. F. killed in action.  The veteran said 
that witnessing the death of his friend, as well as knowing 
about the more recent deaths of the veteran's wife, baby 
sister, and brother, had taken something out of him, and that 
it seemed like the veteran did not care "after all that 
happened."  The veteran reported feelings of alienation, 
startle responses, sleep disturbances, hypervigilance, 
inability to concentrate, survivor's guilt, and feelings of 
hopelessness.  The examiner commented that the veteran's 
dysthymic disorder appeared to be related to the loss of the 
veteran's best friend in Korea, further exacerbated by the 
subsequent loss of his wife, sister, and brother.  He further 
commented that the stressor of being informed of the death of 
his best friend, which occurred one month prior to the 
veteran's arrival in Korea, would be insufficient to qualify 
as a basis for a diagnosis of PTSD.  PTSD, by history, was 
diagnosed.

Initial considerations pertaining to VA's duty to 
assist/notify

Initially, the Board notes that, on November 9, 2000, while 
this appeal was pending, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The VCAA also contains revised notice provisions, 
and additional requirements pertaining to VA's duty to assist 
and does not require an automatic remand of a claim that was 
previously adjudicated by the Board or the RO and had become 
final.  38 U.S.C.A. § 5103A(f) (West Supp. 2001).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with some exceptions.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).

It is the Board's opinion that VA has already fulfilled the 
notice and duty to assist requirements as it pertains to this 
particular case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  In 
particular, it is noted that the veteran has been advised, in 
writing, of the evidence that he needs to submit in order to 
be service-connected for PTSD, and has been afforded an 
opportunity to provide testimony in support of his appeal, 
which he did at the RO hearing that was conducted in March 
1993.  The RO has also secured the veteran's service medical 
records, as well as copies of all available records 
reflecting VA mental health treatment furnished to the 
veteran throughout the years (this includes records produced 
as early as in 1961).  The veteran has not indicated that 
there is any additional evidence that is pertinent to his 
appeal that has yet to be secured.  Consequently, the Board 
is of the opinion that no additional assistance to the 
veteran is necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the  matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, 
another remand of this case would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims).  

Finally, the Board's consideration of the VCAA regulations in 
the first instance is not prejudicial to the veteran because 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the VCAA.  

Legal analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  This regulation was revised in 
June 1999, effective from March 1997, and the revised version 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (2001).

As indicated earlier, the record does not show that the 
veteran received any commendations or medals awarded 
exclusively for combat.  The veteran did receive the Korean 
Service Medical with two bronze service stars; however, this 
does not demonstrate actual involvement with combat, but only 
confirms that the veteran was assigned to Korea.  The mere 
presence in a combat zone does not per se show that a 
particular veteran was involved in combat with the enemy, 
i.e., "that the veteran personally participated in an event 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  VAOPGCPREC 12-99 
(October 18, 1999).  As his service records do not show that 
he engaged in combat, the liberalizing evidentiary standards 
set forth in 38 U.S.C.A. § 1154(b) and the corresponding 
regulation, 38 C.F.R. § 3.304(d), are not for application in 
this case.

As to the claim for service connection for PTSD, one 
requirement of both the old and the new versions of 38 C.F.R. 
§ 3.304(f) is credible supporting evidence that a stressor 
leading to PTSD occurred in service.  Since the veteran did 
not engage in combat with the enemy, such stressor must be 
established by service records or other credible supporting 
evidence.  Doran v. Brown, 6 Vet. App. 283, 288-289 (1994); 
Fossie v. West, 12 Vet. App. 1, 6 (1998); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).  As noted, the alleged stressor in 
this case consists of the veteran's witnessing the death of 
his friend in Korea.  Although the veteran has indicated that 
he witnessed his friend's death, service records show the 
friend in question died a month before the veteran arrived in 
Korea.  Another allegation by the veteran, which was later 
reportedly repudiated by the veteran, was his being bayoneted 
in the liver in Korea.  This did not happen either.  Both 
accounts undermine the veteran's historical credibility, 
which is a key component in the veteran's attempt to link any 
current psychopathology with events that reportedly occurred 
more than 50 years ago.

In any event, the VA doctor who conducted the March 2000 VA 
PTSD examination has determined that the veteran's having 
heard of his friend's death is not a sufficient stressor to 
produce PTSD, and he has rendered a diagnosis of PTSD, "by 
history."  The presence in the record of earlier diagnoses 
of PTSD with apparent "links" to service is acknowledged, 
but all of these diagnoses were clearly based on the 
incorrect premise that the veteran's actual participation in 
combat in Korea was a proven fact, which it is not.  Just 
because a physician or other health professional accepts an 
appellant's description of his combat experiences as credible 
and diagnoses an appellant as suffering from PTSD does not 
mean that the Board is required to grant service connection 
for PTSD.  The Board has the duty to assess the credibility 
and weight to be given the evidence.  See Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Wood v. Derwinski, 1 
Vet. App. 190, 192-193 (1992).  In the present case, not only 
has the veteran's credibility been undermined by his claiming 
an inservice stressor that did not happen (i.e., his actual 
witnessing of the death of his friend in Korea), but no other 
stressors other than rather vague allegations that he saw 
combat have been claimed.

The Board acknowledges the fact that the VA physician who 
examined the veteran in March 2000 indicated that a dysthymic 
disorder appeared to be directly related to the loss of the 
veteran's friend killed in Korea, and was further exacerbated 
by the deaths of the veteran's wife, sister, and brother.  
The present decision, however, is limited to the claim of 
entitlement to service connection for PTSD, which is the only 
claim that has been adjudicated at the RO level, based on 
PTSD being the only psychiatric disability for which service 
connection has been claimed.

In short, the veteran has claimed as his only stressor his 
having witnessed the death of a good friend of his while 
serving in combat in Korea in 1951, but this death is shown 
to have occurred prior to the veteran's arrival in Korea, and 
it is not shown that the veteran suffers from PTSD caused by 
his claimed inservice stressor.  In view of these findings, 
the Board concludes that entitlement to service connection 
for PTSD is not warranted.


ORDER

Service connection for PTSD is denied.



		
	ROBINSON ACOSTA
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

